 Case 1:20-cv-01449-LPS Document 14 Filed 05/13/21 Page 1 of 2 PageID #: 715




                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF DELAWARE

 EMERSON QUIET KOOL CO. LTD. and                  )
 HOME EASY LTD.,                                  )
                                                  )
                  Plaintiffs,                     )
                                                  )
    v.                                            ) C.A. No. 20-1449-LPS
                                                  )
 EMERSON ELECTRIC CO.,                            )
                                                  )
                  Defendant.                      )

                                REQUEST FOR ORAL ARGUMENT

         Pursuant to D. Del. LR 7.1.4, Defendant Emerson Electric Co. respectfully requests oral

argument on its Motion to Dismiss Plaintiff’s Complaint (D.I. 7). Briefing on the Motion was

completed on May 10, 2021 (D.I. 8, 12, 13).

         Counsel for Defendant are available at the Court’s convenience for a hearing on the

Motion.

 Dated: May 13, 2021                                YOUNG CONAWAY STARGATT &
                                                    TAYLOR, LLP
 OF COUNSEL:
 James R. Batchelder                                /s/ Robert M. Vrana
 James L. Davis, Jr.                                Adam W. Poff (No. 3990)
 ROPES & GRAY LLP                                   Robert M. Vrana (No. 5666)
 1900 University Ave., 6th Floor                    Rodney Square
 East Palo Alto, CA 94303                           1000 North King Street
 (650) 617-4000                                     Wilmington, DE 19801
 james.batchelder@ropesgray.com                     302-571-6600
 james.l.davis@ropesgray.com                        apoff@ycst.com
                                                    rvrana@ycst.com
 Peter M. Brody
 ROPES & GRAY LLP                                   Attorneys for Defendant
 2099 Pennsylvania Ave., N.W.
 Washington, DC 20006
 (202) 508-4600
 peter.brody@ropesgray.com
 Case 1:20-cv-01449-LPS Document 14 Filed 05/13/21 Page 2 of 2 PageID #: 716




                                CERTIFICATE OF SERVICE


       I, Robert M. Vrana, hereby certify that on May 13, 2021, I caused to be electronically

filed a true and correct copy of the foregoing document with the Clerk of the Court using

CM/ECF, which will send notification that such filing is available for viewing and downloading

to the following counsel of record:

                              Karen E. Keller
                              Andrew E. Russell
                              SHAW KELLER LLP
                              I.M. Pei Building
                              1105 North Market Street, 12th Floor
                              Wilmington, DE 19801
                              (302) 298-0700
                              kkeller@shawkeller.com
                              arussell@shawkeller.com

                              Attorneys for Plaintiffs

       I further certify that on May 13, 2021, I caused the foregoing document to be served via

electronic mail upon the above-listed counsel of record.


 Dated: May 13, 2021                                YOUNG CONAWAY STARGATT &
                                                    TAYLOR, LLP

                                                    /s/ Robert M. Vrana
                                                    Adam W. Poff (No. 3990)
                                                    Robert M. Vrana (No. 5666)
                                                    Rodney Square
                                                    1000 North King Street
                                                    Wilmington, DE 19801
                                                    302-571-6600
                                                    apoff@ycst.com
                                                    rvrana@ycst.com

                                                    Attorneys for Defendant
